Citation Nr: 1708663	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  06-29 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for residuals of prostate cancer for the period from June 22, 2005 to May 16, 2011. 

2. Entitlement to a disability rating in excess of 40 percent for residuals of prostate cancer for the period from May 17, 2011. 

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to March 1968. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the RO. 

In a July 2011 rating decision, the RO increased the rating for the residuals of prostate cancer from 10 percent to 20 percent, effective June 22, 2005 (date of claim). A 40 percent rating for the residuals of prostate cancer was assigned effective from May 17, 2011 (date of VA examination). When a Veteran seeks an increased rating, it is generally presumed that the maximum benefit allowed is sought, and a claim remains in controversy where less than the maximum benefit is awarded. AB v. Brown, 6 Vet. App. 35 (1993).

In a June 2013 decision, the Board denied a rating in excess of 20 percent prior to May 17, 2011 and denied a rating in excess of 40 percent thereafter. The Veteran appealed the June 2013 decision to the U.S. Court of Appeals for Veterans Claims (Court). In a July 2014 Joint Motion for Remand (JMR), the parties agreed that the June 2013 Board decision should be vacated and the appeal should be remanded because the Board declined to consider and discuss the issue of entitlement to a TDIU rating. See Rice v. Shinseki, 22 Vet.App. 447 (2009). 

Thereafter, in December 2014, the Board remanded the issues on appeal for further development of the record. The development requested in the remand has been completed and the case has been returned to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) VA paperless claims processing system.


FINDINGS OF FACT

1. From June 22, 2005 to May 16, 2011, the residuals of prostate cancer were shown to have been manifested by urinary frequency with daytime voiding and nighttime awakening to void no more than 4 times per night, and no appreciable functional impairment demonstrated with ordinary daily activities.

2. From May 17, 2011, the prostate cancer residuals have been reported as causing functional impairment. Changing of absorbent materials more than 4 times a day has not been shown.

3. The service-connected disabilities are not shown to preclude the Veteran from securing and following substantially gainful employment consistent with his work and education background.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 percent for prostate cancer residuals prior to May 17, 2011, are not met. 38 U.S.C.A. § 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.115(a), 4.115(b), Diagnostic Codes 7528, 7527 (2016).  

2. The criteria for a disability rating in excess of 40 percent for residuals of prostate cancer from May 17, 2011, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.115(a), 4.115(b), Diagnostic Codes 7528, 7527 (2016).  

3. The criteria for the assignment of a TDIU rating are not met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify was satisfied by letters sent to the Veteran in February 2010, October 2011 and February 2015. The claims were last adjudicated in September 2016.

The duty to assist the Veteran has also been satisfied. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal. 

In addition, the Veteran was afforded multiple VA examinations in connection with his claim for an increased rating. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations obtained are adequate because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. 

VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

The appeal was remanded to the RO in December 2014. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed the Agency of Original Jurisdiction (AOJ) to request from the Veteran any outstanding evidence indicating that he was unemployable due to service-connected disorders. By February 2015 letter, the AOJ requested outstanding additional evidence. Accordingly, the Board finds that there has been substantial compliance with the remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for VA examinations.

Increased Rating - Residuals Prostate Cancer

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 
 
The Veteran's residuals of prostate cancer, status postoperative prostatectomy, are rated under Diagnostic Code 7528. See 38 C.F.R. § 4.115b (2016). Under Code 7528, malignant neoplasms of the genitourinary system warrant a 100 percent rating. However, a note to the code states that following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of 6 months. Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e). If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  

38 C.F.R. § 4.115a provides that a 30 percent rating is warranted for renal dysfunction where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Code 7101. A 60 percent rating is assigned for renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension, at least 40 percent disabling under Diagnostic Code 7101. An 80 percent rating is assigned for renal dysfunction characterized by persistent edema and albuminuria with BUN 40 to 80 mg percent; or, creatinine 4 to 8 mg percent; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A total (100 percent) rating is assigned for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following; persistent edema and albuminuria; or, blood urea nitrogen (BUN) more than 80 mg percent; or, creatinine more than 8 mg percent; or, markedly decreased function of kidney or other organ systems, especially cardiovascular. 38 C.F.R. § 4.115a.

Voiding dysfunction is rated as urine linkage, frequency, or obstructed voiding. A 20 percent rating is assigned for the disability that requires the wearing of absorbent materials which must be changed less than two times per day. A 40 percent rating is assigned for disability requiring the wearing of absorbent materials which must be changed 2 to 4 times per day. A 60 percent rating is assigned for disability requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day. 38 C.F.R. § 4.115a.

Urinary frequency is rated 20 percent disabling when there is a daytime voiding interval between 1 and 2 hours, or awakening to void 3 to 4 times per night. A 40 percent rating contemplates a daytime voiding interval of less than one hour or awakening to void 5 or more times per night. 38 C.F.R. § 4.115a.

June 22, 2005 to May 16, 2011

The July 2005 report of VA examination reflects the Veteran's report that he voided once nightly. He described frequent urgency, but did not have any hesitancy or difficulty starting his stream. Intermittent stream was reported as occasional. Frequent dysuria was reported. There was also occasional dribbling noted. No hematuria or unreasonable discharge was indicated. There was no history of recurrent urinary tract infections, obstructive voiding, urinary tract stones, renal dysfunction, acute nephritis, hydronephrosis, or cardiovascular symptoms. Laboratory testing was unremarkable except for bilirubin and reduced alanine transaminase (ALT). As for impact on daily activities, it was stated there was mild impact on dressing. Otherwise there was no impact whatsoever involving any other basic daily function. The examiner noted the Veteran had to wear boxer shorts rather than briefs he formerly wore. The Veteran was not employed.

In a June 2006 VA urology outpatient visit record, the Veteran stated he was having frequent nocturia (despite taking medication).  

An August 2006 private medical record statement documented the physician's report that the Veteran had completed a course of external beam radiation therapy about two years previously for carcinoma of the prostate. The physician stated that since that time the Veteran had had "persistent problems with nocturia and rectal bleeding with bowel movements." The physician reported the Veteran's report of three episodes of nocturia regularly and that he continued to experience bright red blood with bowel movements on an intermittent basis. The physician opined it was likely these side effects would be long term in nature.

In July 2007, the Veteran continued to note "1 or 2 episodes of nocturia regularly..." Following examination an assessment was made that the Veteran appeared to be doing well and had no evidence of persistent disease.

An October 2008 VA outpatient treatment record reflects the Veteran's complaint of nocturia two times nightly. He also had some urgency. He voided about every two hours. He denied any hematuria.  

A February 2009 VA urology outpatient visit note reflects that the Veteran was doing well with voiding. He noted improvement with medication.  

A September 2009 VA note documents the Veteran's report of nocturia only one time a night. An improved stream was noted. He also stated there was some frequency. 

These findings are most consistent with the 20 percent rating assigned. Without demonstration that the Veteran has renal dysfunction, voiding dysfunction requiring the wearing of absorbent materials which must be changed 2 to 4 times per day or urinary frequency manifested by daytime voiding interval of less than one hour or awakening to void 5 or more times per night, the service-connected residuals of prostate cancer does not meet the criteria for assignment of a rating in excess of 20 percent for this period of the appeal. Accordingly, a rating in excess of 20 percent for the service-connected residuals of prostate cancer for the period from June 22, 2005 to May 16, 2011 must be denied. 
 
From May 17, 2011

The May 2011 report of VA examination reflects that the Veteran was taking medication for symptoms associated with his residuals of prostate cancer. Regarding his urinary symptoms, he stated he had urgency, dribbling, weak or intermittent stream, and that he strained to urinate. With regard to frequency, he reported a daytime interval as less than one hour about 40% of the time (nocturia 2 times per night). He did not report any hesitancy or difficulty starting his stream. There was no dysuria, hematuria, urinary retention or urethral discharge. Also, there was no urinary leakage and no history of obstructed voiding, urinary tract stones, renal dysfunction, acute nephritis, hydronephrosis, or cardiovascular symptoms. No other significant findings were noted.

The Veteran reported that he was not then employed. He had retired from a position as a dental technician in 2002. It was noted he had also been a professor of dental technology for approximately 9 years. He stated he retired for medical purposes because of a low back condition and his prostate cancer.  

It was noted the cancer was inactive at the present time with undetectable PSA level.  In response to whether there were effects of the problem on unusual daily activities, the examiner responded "yes." No elaboration was provided.    

The July 2016 report of VA fee-basis examination documents that the Veteran's prostate cancer was in remission. He complained of worsening fatigue. He reported that his symptoms of frequency and urgency were under better control with medication. He had documented voiding dysfunction that caused urine leakage but it did not require the wearing of absorbent material. He awoke 2 times per night to void. His voiding dysfunction did not cause obstructed voiding. He did not have a history of recurrent symptomatic urinary tract or kidney infection. The only other reported condition and/or complication due to his prostate cancer or treatment thereof was fatigue. Laboratory findings were unremarkable. The examiner indicated that the Veteran's residuals of prostate cancer did not impact his ability to work. 

These findings are most consistent with the 40 percent rating assigned. Without demonstration that the Veteran has renal dysfunction or voiding dysfunction requiring the wearing of absorbent materials which must be changed more than 4 times per day, the service-connected residuals of prostate cancer does not meet the criteria for assignment of a rating in excess of 40 percent for this period of the appeal. Accordingly, a rating in excess of 40 percent for the service-connected residuals of prostate cancer for the period from May 17, 2011 must be denied. 

Extra-schedular

The Board has considered whether referral for extraschedular evaluations is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2016). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Id. 

In this case, the symptomatology and impairment caused by the Veteran's residuals of prostate cancer is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The rating criteria specifically contemplates renal dysfunction, voiding dysfunction and urinary frequency as factors in the assessment of the appropriate rating for residuals of prostate cancer. As the schedular rating criteria is adequate to rate the disability, there is no need to consider a referral for extraschedular considerations.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Veteran has not asserted, and the evidence does not suggest that any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. Further, the issue of a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) is addressed herein below. 

TDIU

As noted above, in July 2014 this matter was remanded by agreement of the parties to consider whether the Veteran was unemployable due to service-connected disorders. 

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or, as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

Service-connection is currently in effect for residuals of prostate cancer (20 percent disabling from June 22, 2005; 40 percent disabling from May 17, 2011), diabetes mellitus with erectile dysfunction and dermatophytosis of the right great toenail and xerosis of the feet (20 percent disabling), peripheral neuropathy of the left lower extremity (10 percent disabling), peripheral neuropathy of the right lower extremity (10 percent disabling); the combined rating for all of these service-connected disabilities is 50 percent from June 22, 2005; 60 percent from May 17, 2011.  

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  

The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose, 4 Vet. App. at 363.

The Veteran's application for a TDIU rating indicated that he had been employed as a professor of dental technology and last worked full-time in December 1990. He had completed 4 years of college and had further training as a dental lab technician.

The May 2011 report of VA examination reflects that the Veteran reported that he was not then employed. He had retired from a position as a dental technician in 2002. It was noted he had also been a professor of dental technology for approximately 9 years. He stated he retired for medical purposes because of a low back condition and his prostate cancer.  

The October 2011 report of VA general medical examination reflects that the Veteran most likely would not function well in physical roles such as in carpentry, lawn maintenance or painting due to his service-connected disabilities. However, he most likely would function well in predominantly sedentary roles such as clerical/office work, telephone sales, data entry, home based computer/ telephone sales, or retail sales with limited walking/standing. 

A December 2013 report of VA examination reflects that the Veteran was capable of sedentary employment, i.e., desk/computer work. The July 2016 report of VA fee-basis examination documents that the Veteran's residuals of prostate cancer did not impact his ability to work. 

The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation consistent with his work history and educational background. Indeed, the reports of VA examinations reflect that though the Veteran most likely would be precluded from physical employment, he is capable of sedentary employment. Thus, the evidence of record indicates that the Veteran is not unemployable due to service-connected disabilities.

(ORDER ON NEXT PAGE)








ORDER

An initial rating in excess of 20 percent for residuals of prostate cancer for the period from June 22, 2005 to May 16, 2011 is denied. 

A rating in excess of 40 percent for residuals of prostate cancer for the period from May 17, 2011 is denied. 

A TDIU rating is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


